Case 1:19-cv-00571-HG-KJM Document 77-1 Filed 02/09/21 Page 1 of 5             PageID #: 204




                             Exhibit “A” – Plaintiff’s Trial Exhibit List

   Exh. Description                                 Document ID   Witness/Stipulation/Joint
   #                                                              Exhibit
   1    Passenger List                              DF Bates 0001 Merrifield / Aquazone

   2       PADI Incident Report - Mil               DF Bates         Merrifield / Aquazone
                                                    0007-0010
   3       Sector Honolulu Investigation            DF Bates         Merrifield / Aquazone
           Questionnaire                            0011-0013
   4       Payroll Summary for Garrett              DF Bates         Merrifield / Aquazone
           Teagle                                   0016-0017
   5       Aqua Zone Safe Operation                 DF Bates         Merrifield / Aquazone
           Practice                                 0018-0030
   6       Au Kai Certificate of Inspection         DF Bates         Merrifield / Aquazone
                                                    0094-0096
   7       DF Merrifield Merchant Marine            DF Bates 0097    Merrifield / Aquazone
           Credential
   8       Booking Record                           DF Bates         Merrifield / Aquazone
                                                    0117-0120
   9       DF Merrifield Dive Certifications        DF Bates         Merrifield / Aquazone
                                                    0121-0122
   10      Aqua Zone Safety Procedures              DF Bates         Merrifield / Aquazone
           (Old)                                    0329-0341
   11      Aqua Zone Safety Procedures              DF Bates         Merrifield / Aquazone
           (New)                                    0342-0355
   12      Durano Video 1                           DF Bates 0356    Merrifield / Aquazone

   13      Durano Video 2                           DF Bates 0357 Merrifield / Aquazone

   14      Deposition on Written Question           DWQ 001-123 DWQ/Teagle
           for Queens Medical Center, taken
           02/20/2020
   15      Deposition on Written Question           DWQ 001-012 DWQ/Teagle
           for Queens Medical Center                with DVD
           Imaging, taken 07/13/2020



  Plaintiff’s Exhibit List               EXHIBIT "A"                            Page 1 of 5
Case 1:19-cv-00571-HG-KJM Document 77-1 Filed 02/09/21 Page 2 of 5      PageID #: 205




   16      Deposition on Written Question      DWQ 001-027 DWQ/Teagle
           for AMR, taken 02/19/2020
   17      Deposition on Written Question      DWQ 001-058 DWQ/Teagle
           for University Health Partners of
           Hawaii, taken 02/27/2020
   18      Deposition on Written Question      DWQ 001-285 DWQ/Andrews/Sanders/Van
           for West Jefferson Medical                      Meter
           Center, taken 03/03/2020
   19      Deposition on Written Question      DWQ 001-082 DWQ/Andrews
           for Susan R. Andrews, taken
           02/19/2020
   20      Deposition on Written Question      DWQ 001-034 DWQ/Lahouse
           for William Lahouse, MD, taken
           03/06/2020
   21      Deposition on Written Question      DWQ 001-037 DWQ/Teagle
           for Scott Womble, D.O., St.
           Francis Columbus Clinic
   22      PL Medical Records of Shane         PL Bates GET   Teagle/Darrah/Sanders
           Darrah, MD, Southeastern            1189-1209
           Cardiology
   23      PL Medical Records of               PL Bates GET   Teagle/Sanders
           Mohommed Pathan, MD, River          1259-1266
           City Neurological Associates
   24      PL Medical Records of Charlene      PL Bates GET   Teagle/Johnson
           Johnson, LPC, EdD, NCC,             1178-1188
           Transformed Living Counseling
           Services
   25      Deposition on Written Question      DWQ 001-038 DWQ/ Teagle
           for Harris County Recreation
           Department, taken 03/16/2020
   26      Deposition on Written Question      DWQ 001-042 DWQ/Teagle
           for Island Divers Hawaii, taken
           02/17/2020
   27      Deposition on Written Question      DWQ 001-027 DWQ/Teagle
           for Rainbow Reef Dive Center,
           taken 04/01/2020
   28      Deposition on Written Question      DWQ 001-024 DWQ/Teagle
           for PADI Americas, taken
           08/24/2020


  Plaintiff’s Exhibit List                                               Page 2 of 5
Case 1:19-cv-00571-HG-KJM Document 77-1 Filed 02/09/21 Page 3 of 5          PageID #: 206




   29      YO-257 Dive Video                   PL Bates GET   Teagle
                                               0544
   30      U.S. Coast Guard Sector             PL Bates GET   Teagle/Merrifield
           Honolulu Work Instruction 31        1064-1069
   31      PL Tax Return - 2014                PL Bates GET   Teagle
                                               1070-1075
   32      PL Tax Return - 2015                PL Bates GET   Teagle
                                               1076-1080
   33      PL Tax Return - 2016                PL Bates GET   Teagle
                                               1081-1086
   34      PL Tax Return - 2017                PL Bates GET   Teagle
                                               1087-1095
   35      PL Tax Return - 2018                PL Bates GET   Teagle
                                               1096-1111
   36      PL Diver Certification Images       PL Bates GET   Teagle
                                               1212-1217
   37      PL Dive Data                        PL Bates GET   Teagle
                                               1276-1282
   38      Redpath Log Entry                   PL Bates GET   Teagle
                                               1289
   39      Defendant's Answers to                             Merrifield / Aquazone
           Interrogatories
   40      Defendant Devon K. Merrifield                      Plaintiff's Offer
           Deposition Excerpts
   41      Stipulation for Remote Deposition ECF 044          Stipulation
           Protocol
   42      Stipulation to Continue Discovery ECF 074          Stipulation

   43      Witness William Redpath                            Plaintiff's Offer
           Deposition Excerpts
   44      Witness Richard Wilson                             Plaintiff's Offer
           Deposition Excerpts
   45      Plaintiff Medical Billing Records   PL Bates GET   Plaintiff's Offer
           of West Jefferson Medical Center    0492-0501
   46      Plaintiff Medical Records of Dr.    PL Bates GET   Plaintiff's Offer
           Van Meter - Follow up               0502-0508



  Plaintiff’s Exhibit List                                                   Page 3 of 5
Case 1:19-cv-00571-HG-KJM Document 77-1 Filed 02/09/21 Page 4 of 5         PageID #: 207




   47      Plaintiff Medical Records of Dr.     PL Bates GET   Plaintiff's Offer
           Van Meter - Final Summary            0524-0528
   48      Plaintiff Medical Billing Records    PL Bates GET   Plaintiff's Offer
           of American Medical Response         0529-0530
   49      Plaintiff Medical Billing Records    PL Bates GET   Plaintiff's Offer
           of The Emergency Group               0531
   50      Plaintiff Medical Billing Records    PL Bates GET   Plaintiff's Offer
           of Queens Medical Center             0532-0533

   (Merrifield Deposition)
     3 Merrifield Certifications                   DF Bates 0121-    Merrifield
                                                   0122
        6 Bookings                                 DF Bates 0117-    Merrifield
                                                   0119
        8 Sector Honolulu Snorkeling and           DF Bates 0011-    Merrifield
          Diving Investigation and Inspection      0013
          Questionnaire
        9 Certificate of Inspection                DF Bates 0094-    Merrifield
                                                   0096
     10 USCG, Sector Honolulu, Work                PL Bates GET      Plaintiff's Offer
        Instruction 31                             1064-1069
     11 Aqua Zone Safe Operating Practice          DF Bates 0329-    Merrifield
        2018                                       0341
     12 Aqua Zone Safe Operating Practice          DF Bates 0342-    Merrifield
        2018                                       0355

   (Redpath Deposition)
    13 Teagle_M. Durano Video 2                    DF Bates 0357     Redpath/Teagle/Wilson

     14 Redpath Statement to Coast Guard                             Redpath
     15 Teagle_M. Durano Video 1                   DF Bates 0356     Redpath/Teagle/Wilson

     16 Handwritten Statement - CG

   (Wilson Deposition)
    17 Wilson Statement to Coast Guard                               Wilson


  Plaintiff’s Exhibit List                                                  Page 4 of 5
Case 1:19-cv-00571-HG-KJM Document 77-1 Filed 02/09/21 Page 5 of 5            PageID #: 208




     18 Durano Statement to Coast Guard                                  Wilson

   (Teagle Deposition)
     3 Instructor Candidate Information and          DWQ 001-034         DWQ
        Training Record
     4 Summary of PADI Member Status           PL Bates GET              Plaintiff's Offer
                                               1211
      5   PADI Certification Cards             PL Bates GET              Plaintiff's Offer
                                               1212-1217
      7   Records from Rainbow Reef            DWQ 001-027               DWQ
     10   Safe Operating Practice 2018         DF Bates 0329-            Merrifield
                                               0341
     13   Text Messages Between Garrett Teagle PL Bates GET              Plaintiff's Offer
          and Lauren Kesecker                  0540-0543
     14   PADI Incident Form                   DF Bates 0007-            Merrifield
                                               0010



    Plaintiff also reserves the right to use any exhibit listed by any other party, any

    exhibit necessary to rebut or impeach another party’s evidence, any document

    identified as a result of deposition designations or counter-designations, any

    document which is an exhibit to a deposition taken or scheduled in this litigation,

    and any document which has not yet been produced in this litigation.

    DWQ – “Deposition on Written Question.”




  Plaintiff’s Exhibit List                                                      Page 5 of 5
